DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOHN CHENG,
                                Appellant,

                                      v.

                           DYCK-O’NEAL, INC.,
                               Appellee.

                                No. 4D16-57

                               [ May 4, 2016 ]

   Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Richard Oftedal, Judge; L.T. Case
No. 2014CA001606.

  Austin Tyler Brown of Parker & DuFresne, P.A., Jacksonville, for
appellant.

  Susan B. Morrison of the Law Offices of Susan B. Morrison, P.A.,
Tampa, for appellee.

PER CURIAM.

   We affirm the trial court’s order denying appellant’s Florida Rule of Civil
Procedure 1.540 motion for relief from judgment. Appellant argues that
the trial court lacked jurisdiction to consider appellee’s post-foreclosure
action seeking a deficiency because the final foreclosure judgment in a
prior case reserved jurisdiction to consider entering a deficiency judgment.

    We agree with Garcia v. Dyck-O’Neal, Inc., 178 So. 3d 433 (Fla. 3d DCA
2015), and Dyck-O’Neal, Inc. v. Weinberg, 41 Fla. L. Weekly D329 (Fla. 3d
DCA Feb. 3, 2016), that section 702.06, Florida Statutes, is unambiguous:
“The complainant shall also have the right to sue at common law to recover
such deficiency, unless the court in the foreclosure action has granted or
denied a claim for a deficiency judgment.” The foreclosure judgment’s
reservation of jurisdiction does not preclude a separate suit to recover the
deficiency where the foreclosure court has not granted or denied a claim
for a deficiency judgment.

   Appellant presented no evidence that the foreclosure court had granted
or denied any claim for a deficiency judgment. The motion to vacate was
properly denied.

  Affirmed.

TAYLOR, DAMOORGIAN and LEVINE, JJ., concur.

                          *        *          *

  Not final until disposition of timely filed motion for rehearing.




                                  2